Exhibit 10.2

 

Execution Version

 

FIFTH AMENDMENT

 

TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Among

 

KODIAK OIL & GAS (USA) INC.

as Borrower,

 

WELLS FARGO BANK, N.A.,

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

Dated as of May 11, 2012

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Fifth Amendment to Amended and Restated Credit Agreement (this “Fifth
Amendment”) effective as of the Fifth Amendment Effective Date (as defined
below) is among Kodiak Oil & Gas (USA) Inc., a Colorado corporation (the
“Borrower”), each of the Lenders that is a signatory hereto and Wells Fargo
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors, the “Administrative Agent”).

 

Recitals

 

A.                                    The Borrower, the Administrative Agent and
the Lenders are parties to that certain Amended and Restated Credit Agreement
dated as of October 28, 2011 as amended by the First Amendment and Limited
Waiver to Amended and Restated Credit Agreement, dated as of November 14, 2011,
the Second Amendment to Amended and Restated Credit Agreement, dated as of
November 14, 2011, the Third Amendment to Amended and Restated Credit Agreement,
dated as of January 10, 2012 and the Fourth Amendment to Amended and Restated
Credit Agreement, dated as of April 3, 2012 (as amended, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.

 

B.                                    The Parent, as issuer, the Borrower, as
Guarantor, and U.S. Bank National Association, as Trustee and Computershare
Trust Company of Canada, as Canadian Trustee have previously entered into the
Indenture pursuant to which the Parent issued $650,000,000 of 8.125% Senior
Notes due 2019.

 

C.                                    The Borrower has requested and the
Administrative Agent has agreed to amend certain provisions of the Credit
Agreement in order to allow the Parent to issue up to an additional $200,000,000
of 8.125% Senior Notes due 2019 (the “2012 Senior Notes”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                           Defined Terms.  Each
capitalized term which is defined in the Credit Agreement, but which is not
defined in this Fifth Amendment, shall have the meaning ascribed such term in
the Credit Agreement.  Unless otherwise indicated, all section references in
this Fifth Amendment refer to the Credit Agreement.

 

Section 2.                                           Amendments to Credit
Agreement.

 

2.1                               Definitions.

 

(a) Section 1.02 is hereby amended by inserting the following definitions in the
appropriate alphabetical order:

 

“‘Fifth Amendment’ shall mean that certain Fifth Amendment to Amended and
Restated Credit Agreement, dated as of May 11, 2012.”

 

(b) Section 1.02 is hereby amended by amending and restating the following
definition as follows:

 

“‘Intercompany Notes’ means the Initial Intercompany Note and any additional
promissory notes payable by the Borrower to the Parent, in form and substance
satisfactory to the Administrative Agent.”

 

“‘Subordinated Parent Debt’ means intercompany Debt between the Borrower and the
Parent (i) that by its terms does not allow the Parent to ask for, sue for,
take, demand or accept from the Borrower by set-off or in any other manner any
payment of principal or interest until the termination of the Commitments, no
Letter of Credit is outstanding and all Swap Agreements secured by the Loan
Documents shall be terminated and which is subject to a subordination agreement
among the Parent, the Borrower, the Administrative Agent and the Second Lien
Agent or (ii) under the Intercompany Notes with an aggregate principal amount of
no more than $850,000,000 outstanding at any time.”

 

--------------------------------------------------------------------------------


 

(c)                                  The definition of “Senior Notes” in Section
1.02 is hereby amended by amending and restating the first clause thereof as
follows:

 

“‘Senior Notes” means Debt in respect of senior unsecured notes (issued under an
indenture) issued by the Borrower from time to time (including guarantees
thereof by the Guarantors), or issued by the Parent from time to time and
guaranteed by the Borrower, that complies with all of the following
requirements:’”

 

2.2                               Section 9.02(k). Section 9.02(k) is hereby
amended and restated as follows:

 

“(k)                           Debt under the Senior Notes not to exceed
$850,000,000 outstanding in the aggregate at any time, and any guarantees
thereof by the Guarantors.”

 

Section 3.                                           Borrowing Base
Stipulation.  The parties hereto confirm that the Borrowing Base shall not be
adjusted pursuant to 2.07(g) as a result of the issuance of the 2012 Senior
Notes.  For the avoidance of doubt, this stipulation shall be limited to the
issuance of the 2012 Senior Notes and shall not affect the ability of the
Administrative Agent to adjust the Borrowing Base for future issuances of Senior
Notes or as otherwise set forth in the Credit Agreement.

 

Section 4.                                           Conditions Precedent.  This
Fifth Amendment shall be effective upon the date of the receipt by the
Administrative Agent of the following documents and satisfaction of the other
conditions provided in this Section 4, each of which shall be reasonably
satisfactory to the Administrative Agent in form and substance (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Fifth Amendment
Effective Date”):

 

4.1                               Fifth Amendment.  The Administrative Agent
shall have received multiple counterparts of this Fifth Amendment as requested
from the Borrower and the Majority Lenders.

 

4.2                               No Default.  No Default or Event of Default
shall have occurred and be continuing as of the Fifth Amendment Effective Date.

 

4.3                               Fees.  The Administrative Agent and the
Lenders shall have received all fees and other amounts due and payable on or
prior to the date hereof.

 

4.4                               Intercompany Note.  Administrative Agent shall
have received a final version of the Intercompany Note reflecting the issuance
of the 2012 Senior Notes.

 

4.5                               Other.  The Administrative Agent shall have
received such other documents as the Administrative Agent or special counsel to
the Administrative Agent may reasonably request in advance in writing.

 

The Administrative Agent is hereby authorized and directed to declare this Fifth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted by Section 12.02 of the Credit Agreement.  Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

Section 5.                                           Ratification and
Affirmation; Representations and Warranties; Etc.  The Borrower hereby (a)
acknowledges the terms of this Fifth Amendment; (b) ratifies and affirms its
obligations under, and acknowledges its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect as expressly amended hereby; (c)
represents and warrants that the 2012 Senior Notes comply with the requirements
contained in the definition of “Senior Notes”, and (d) represents and warrants
to the Lenders that, as of the date hereof, after giving effect to the terms of
this Fifth Amendment: (i) all of the representations and warranties contained in
each Loan Document to which the Borrower is a party are true and correct in all
material respects as though made on and as of the Fifth Amendment Effective Date
(unless made as of a specific earlier date, in which case, such representation
or warranty was true as of such date);

 

2

--------------------------------------------------------------------------------


 

(ii) no Default or Event of Default has occurred and is continuing; and (iii) no
event or events have occurred which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

Section 6.                                           Miscellaneous.

 

6.1                               Confirmation.  The provisions of the Credit
Agreement (as amended by this Fifth Amendment) shall remain in full force and
effect in accordance with its terms following the effectiveness of this Fifth
Amendment.  This Fifth Amendment shall constitute a Loan Document, as such term
is defined in the Credit Agreement.

 

6.2                               No Waiver.  Except as expressly provided in
this Fifth Amendment, neither the execution by the Administrative Agent or the
Lenders of this Fifth Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of this Fifth Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents.  Similarly,
nothing contained in this Fifth Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) amend or alter any provision of the Credit
Agreement, the other Loan Documents (other than the amendments provided for in
Section 2 of this Fifth Amendment), or any other contract or instrument, or (c)
constitute any course of dealing or other basis for altering any obligation of
the Borrower or any right, privilege or remedy of the Administrative Agent or
the Lenders under the Credit Agreement, the other Loan Documents, or any other
contract or instrument.  Nothing in this Fifth Amendment shall be construed to
be a consent by the Administrative Agent or the Lenders to any Default or Event
of Default. Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or any other word or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby, and
each reference in any other Loan Document to the Credit Agreement or any word or
words of similar import shall be and mean a reference to the Credit Agreement as
amended hereby.

 

6.3                               Counterparts.  This Fifth Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of this Fifth Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

6.4                               Successors and Assigns.  This Fifth Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

6.5                               Payment of Expenses.  In accordance with
Section 12.03 of the Credit Agreement, the Borrower agrees to pay or reimburse
the Administrative Agent for all of its reasonable and documented out-of-pocket
costs and reasonable expenses incurred in connection with this Fifth Amendment,
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable and
documented fees and disbursements of counsel to the Administrative Agent.

 

6.6                               Severability.  Any provision of this Fifth
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6.7                               No Oral Agreement.  THIS WRITTEN FIFTH
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

6.8                               Governing Law.  THIS FIFTH AMENDMENT
(INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND

 

3

--------------------------------------------------------------------------------


 

ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed effective as of the date first written above.

 

 

BORROWER:

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

Chief Financial Officer

 

Fifth Amendment

Signature Page - 1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

By:

/s/ Oleg Kogan

 

 

Name:

Oleg Kogan

 

 

Title:

Director

 

 

 

 

 

 

 

 

LENDERS:

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Oleg Kogan

 

 

Name:

Oleg Kogan

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

BMO Harris Financing, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Royal Bank of Canada

 

 

 

 

 

 

 

 

By:

/s/ Kristan Spivey

 

 

Name:

Kristan Spivey

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

KeyBank National Association

 

 

 

 

 

 

 

 

By:

/s/ Craig Hanselman

 

 

Name:

Craig Hanselman

 

 

Title:

Vice President

 

Fifth Amendment

Signature Page - 2

--------------------------------------------------------------------------------


 

 

 

Credit Suisse AG, Cayman Islands Branch

 

 

 

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name:

Doreen Barr

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael D. Spaight

 

 

Name:

Michael D. Spaight

 

 

Title:

Associate

 

Fifth Amendment

Signature Page - 3

--------------------------------------------------------------------------------


 

REAFFIRMATION AND RATIFICATION: Each Guarantor hereby (a) acknowledges the terms
of this Fifth Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document, including each
Guaranty Agreement, to which it is a party and agrees that each Loan Document,
including each Guaranty Agreement, to which it is a party remains in full force
and effect as expressly amended hereby; and (c) represents and warrants to the
Lenders that, as of the date hereof, after giving effect to the terms of this
Fifth Amendment: (i) all of the representations and warranties contained in each
Loan Document, including each Guaranty Agreement, to which such Guarantor is a
party are true and correct in all material respects as though made on and as of
the Fifth Amendment Effective Date (unless made as of a specific earlier date,
in which case, such representation or warranty was true as of such date); (ii)
no Default or Event of Default has occurred and is continuing; and (iii) no
event or events have occurred which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

ACKNOWLEDGED AND RATIFIED:

KODIAK OIL & GAS CORP., a corporation continued under the laws of Yukon
Territories, Canada

 

 

 

 

 

By:

/s/ James P. Henderson

 

 

James P. Henderson

 

 

Chief Financial Officer

 

Fifth Amendment

Acknowledgment and Ratification

 

--------------------------------------------------------------------------------